I concur. The appellant takes the position that the measure of damage was the aggregate of the separate damages to the ewes which had been bucked and that the damage to each ewe was the difference in value at the place where they were bucked before and after that happened. While the court seemed to think that the herd should be treated as a unit and the measure of damage was the value of the herd *Page 492 
near Chrystal Ranch before any of the ewes were bucked as compared to the value of the herd after all the bucks got through. In this case before action was brought plaintiffs knew just which ewes were bucked. Therefore, I think that the true measure of damages would be the expense required to take care of the ewes and their lambs when the ewes were bucked in September as compared to what it would be in December plus loss of ewes, if any, because of such early bucking plus the cost of bunching and damage to the herd thereby. In other words, what it would cost to put plaintiffs in the position they were before the ewes were covered. However, it appears to me that the court in finding that the damage to the herd was the aggregate of the individual losses in value of all the ewes bucked, followed the formula contended for by the appellant. I cannot, therefore, see how he can complain.
PRATT, J., on leave of absence.